DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the language of “putting the mixed alloy powder into a powder
mixing container for ball-free powder mixing to complete the modification method” renders the claim indefinite as it is unclear if the step requires a ball-free powder mixing to occur for completion of the modification method, as the limitation of putting the mixed alloy powder into the container does not necessitate any substantive mixing step on its own.
	Claims 8-9 are rejected by virtue of their dependency on claim 7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (WO 2018/198440 A1, hereinafter referred to as "Suzuki") in view of Belashchenko, Vladimir E. (US 2007/0243335, hereinafter referred to as "Belashchenko") as evidenced by De Lloyd, Dhanlal (NPL "Standard sieves and Mesh sizes" hereinafter referred to as "De Lloyd"). US 2020/0024691 is being relied upon as the English language translation of Suzuki. 
Regarding claims 7-8, Suzuki teaches a preparation method of a nickel-based alloy powder, wherein a nickel-based alloy powder having a maximal grain size of 20 µm is mixed with a reinforcing powder of titanium carbide having a maximal grain size of 3 µm, and the titanium carbide is 0.66 mass% related to the nickel-based alloy powder [0053]. Suzuki teaches the powder mixing step being completed in a mixing drum wherein the metal alloy powder and reinforcing powder are both in powder state when mixing [0047], and further teaches the maximal grain size of the reinforcing powder being smaller than 1/5 of a maximal grain size of the metal alloy powder [0046]. 
Suzuki teaches using sieve net openings to classify the fine powder sizes of the metal alloy and reinforcing powders [0044, 0046]; however, Suzuki does not teach sieving the mixed powder through a 180 µm mesh screen as claimed. 
Belashchenko teaches methods for producing metal-ceramic composite powders [0012], wherein the metal component of the composite powder can include nickel alloys, the ceramic component can include carbides [0026], and the composite particle size may be selected from 15 to 160 µm [0029]. Belashchenko further teaches the use of an 80 mesh sieve, or 180 µm mesh (De Lloyd, Pg. 1-2), as being effective for deagglomerating the composite powder following a forming process (Belashchenko [0161]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Suzuki and include an 80 mesh sieving step as taught by Belashchenko in order to effectively reduce agglomerates formed during the powder mixing step. 
Regarding claim 9, Suzuki teaches the nickel-based alloy powder having a maximal grain size of 20 µm. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). Suzuki further teaches the metal alloy powder being formed by a gas atomization process and being spherical in shape ([0038, 0057], Fig. 1 and 5). 

Response to Arguments
Applicant’s arguments filed 05/09/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736